

116 HR 3598 : Federally Requiring Earned Education-debt Discharges for Vets Act
U.S. House of Representatives
2020-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS2d SessionH. R. 3598IN THE SENATE OF THE UNITED STATESMarch 11, 2020 Received; read twice and referred to the Committee on Health, Education, Labor, and PensionsAN ACTTo amend the Higher Education Act of 1965 to automatically discharge the loans of certain veteran borrowers, and for other purposes.1.Short titleThis Act may be cited as the Federally Requiring Earned Education-debt Discharges for Vets Act or the FREED Vets Act.2.Automatic loan discharge for certain veteran borrowersSection 437(a) of the Higher Education Act of 1965 (20 U.S.C. 1087(a)) is amended—(1)by striking paragraph (2) and inserting the following:(2)Disability determinationsWith respect to a borrower who has been identified under clause (i) or (ii) of paragraph (4)(A), the Secretary shall—(A)consider the borrower permanently and totally disabled for the purpose of discharging the loans of the borrower under this subsection;(B)(i)notify the borrower of the intent of the Secretary to discharge the loans of the borrower under this subsection; and(ii)only if section 108(f)(5) of the Internal Revenue Code of 1986 does not apply to such a loan discharge for the calendar year, include as part of such notice a statement informing the borrower that such loan discharge may be includible in the gross income of the borrower for purposes of such Code;(C)provide the borrower with an opportunity to opt-out of such loan discharge during the 60 day period beginning on the date on which the Secretary transmits the notice required under subparagraph (B) to the borrower; and(D)after the expiration of such period, discharge the loans of the borrower under this subsection, without any further action by the borrower (except that this subparagraph shall not apply to a borrower who opts out of such discharge under subparagraph (C)).; and(2)by adding at the end the following:(4)Matching program(A)In generalNot less than twice per year, the Secretary of Education and the Secretary of Veterans Affairs shall carry out a computer matching program under which the Secretary of Education identifies a borrower—(i)who has been assigned a rating of total disability by the Secretary of Veterans Affairs for a service-connected disability (as defined in section 101 of title 38, United States Code); or(ii)who has been determined by the Secretary of Veterans Affairs to be unemployable due to a service-connected condition.(B)Minor discrepanciesWith respect to each borrower who would have been identified under clause (i) or (ii) of subparagraph (A) but for a minor discrepancy between the information of the borrower maintained by the Secretary of Education and the Secretary of Veterans Affairs (such as a name discrepancy post-marriage, a missing hyphen, a transposed number or letter, or other typo), the Secretary of Education and the Secretary of Veterans Affairs shall work together to correct such minor discrepancy of such borrower..Passed the House of Representatives March 10, 2020.Cheryl L. Johnson,Clerk.